UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4562



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,


          versus


JOHN NASSHON BROWN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-02-125)


Submitted:   May 27, 2004                   Decided:   June 2, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Edwin L. West, III, EDWIN L. WEST, III, P.L.L.C., Wilmington, North
Carolina, for Appellant.    Anne Margaret Hayes, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John Nasshon Brown pled guilty to bank robbery and aiding

and abetting, 18 U.S.C. §§ 2113, 2 (2000), and was sentenced to 94

months imprisonment.       On appeal, his counsel has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), alleging

that there are no meritorious claims for appeal, but addressing

whether the district court should have departed based on diminished

mental capacity.        See U.S. Sentencing Guidelines Manual, § 5K2.13

(2002).     Although informed of the right to do so, Brown has not

filed a pro se supplemental brief.

            Because the court correctly understood its authority to

depart in this case, we lack jurisdiction to review its decision

not to depart under § 5K2.13.        See United States v. Carr, 303 F.3d

539, 545 (4th Cir. 2002), cert. denied, 537 U.S. 1138 (2003);

United    States   v.    Bayerle,   898   F.2d   28,   31   (4th   Cir.   1990).

Accordingly, we dismiss this portion of the appeal.

            We have examined the entire record in this case in

accordance with the requirements of Anders and find no meritorious

issues for appeal.        Therefore, we affirm Brown’s conviction and

sentence.    This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review. If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to


                                     - 2 -
withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                AFFIRMED IN PART, DISMISSED IN PART




                                - 3 -